No. 12871

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN

                                            1975



BERTIE TURVILLE,

                                P l a i n t i f f and Respondent,

         -vs -

DAVID TURVILLE,

                                Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court o f t h e Ninth J u d i c i a l D i s t r i c t ,
                      Honorable R. D. M c P h i l l i p s , J u d g e p r e s i d i n g .

Counsel of Record:

     For Appellant:

                D z i v i , Conklin, Johnson and Nybo, G r e a t F a l l s ,
                 Montana
                L. D. Nybo a r g u e d , G r e a t F a l l s , Montana

     F o r Respondent:

                C h a r l e s M. J o s l y n a r g u e d , Choteau, Montana



                                                   Submitted:        March 3 , 1975

                                                      Decided :     -hPf?- 1 '! 9-?s
                                                                            .
         r- r , c.:
Filed:    \)
           ..         ;   .55
                           37
Mr.. J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f t h e
Court    .
             T h i s i s a n a p p e a l from a d i v o r c e a c t i o n i n i t i a t e d i n

t h e d i s t r i c t c o u r t , Teton County.            The s o l e i s s u e on a p p e a l i s

whether t h e d i s t r i c t c o u r t abused i t s d i s c r e t i o n i n o r d e r i n g

t h e s a l e of a farm j o i n t l y owned by t h e p a r t i e s i n o r d e r t o

compensate t h e w i f e f o r h e r i n t e r e s t i n t h e p r o p e r t y .

             The p a r t i e s t o t h i s a c t i o n , David T u r v i l l e and B e r t i e

T u r v i l l e were m a r r i e d on August 20, 1956.                  Four c h i l d r e n were

born of t h i s m a r r i a g e .       Their ages a t t h e t i m e t h e complaint

was f i l e d were:         Daniel, age 17; Walter, age 1 6 ; Laura, age 15;

and E a r l a , a g e 1 3 .

             The farm i n q u e s t i o n c o n s i s t s of 320 a c r e s and i s l o c a t e d

n e a r F a i r f i e l d , Montana.        I t was o r i g i n a l l y purchased by David

and h i s b r o t h e r i n 1954 f o r $37,000.                 However, s u b s e q u e n t t o t h e

m a r r i a g e t h e b r o t h e r ' s i n t e r e s t was p u r c h a s e d by t h e p a r t i e s .

I n 1972, t h e e n t i r e farm was r e f i n a n c e d and p l a c e d j o i n t l y i n

t h e names of t h e p a r t i e s , p u r s u a n t t o t h e t e r m s o f t h e f i n a n c i n g

agreement.

             The r e c o r d d i s c l o s e s t h a t d u r i n g t h e y e a r s 1957 t h r o u g h

1971, a p e r i o d of 1 5 y e a r s , t h e f a r m produced a t o t a l n e t income

of o n l y $19,171.18.             I n 1972, t h e farm s u s t a i n e d a n e t l o s s of

$8,349.09.          To s u p p o r t a growing f a m i l y d u r i n g t h e s e l e a n y e a r s ,

t h e w i f e , B e r t i e , w a s compelled t o s e e k o u t s i d e employment i n

a d d i t i o n t o a s s i s t i n g David i n t h e o p e r a t i o n of t h e farm.             A l l

o f E e r t i e t s o f f - f a r m income was c o n t r i b u t e d t o a j o i n t c h e c k i n g

a c c o u n t which h e l p e d d e f r a y t h e f a m i l y ' s l i v i n g e x p e n s e s .    The

r e c o r d d i s c l o s e s B e r t i e c o n t r i b u t e d t h e sum of $42,402.35 d u r i n g

t h e y e a r s of 1957-1972.            During t h o s e same y e a r s , D a v i d ' s main

o c c u p a t i o n was t h e o p e r a t i o n of t h e f a r m .      H i s e f f o r t s t o secure

o u t s i d e employment were l a r g e l y f u t i l e b e c a u s e of a h e a r i n g de-

f i c i e n c y of a t l e a s t 50%.

             I n J a n u a r y 1973, B e r t i e f i l e d f o r a d i v o r c e and p e t i t i o n e d
t h e c o u r t f o r c u s t o d y of t h e c h i l d r e n ; $50 p e r month a s c h i l d
s u p p o r t f o r each c h i l d i n a d d i t i o n t o f u t u r e m e d i c a l and d e n t a l

e x p e n s e s of e a c h c h i l d ; a n d , a t t o r n e y f e e s .    She a l s o p e t i t i o n e d

t o have a s e t t l e m e n t of h e r r i g h t s i n t h e farm.                D a v i d ' s answer

a l l e g e d , i n t e r a l i a , t h a t it would be i n e q u i t a b l e t o o r d e r a

p h y s i c a l d i v i s i o n of t h e farm o r t o d i r e c t t h a t it be s o l d be-

c a u s e h e was u n a b l e t o p u r s u e any o t h e r o c c u p a t i o n e x c e p t f a r m i n g .

             O May 11, 1973, t h i s a c t i o n was t r i e d a n d - o n September
              n

1 2 , 1973, t h e d i s t r i c t c o u r t e n t e r e d a d e c r e e which d i s s o l v e d

t h e m a r r i a g e ; g r a n t e d c u s t o d y of t h e c h i l d r e n t o B e r t i e , a n d ,

o r d e r e d David t o pay $50 p e r month p e r c h i l d a s c h i l d s u p p o r t ,

i n a d d i t i o n t o t h e f u t u r e m e d i c a l and d e n t a l e x p e n s e s of t h e
children.          The d i s t r i c t c o u r t a l s o o r d e r e d t h e farm t o be e q u a l l y

d i v i d e d between t h e p a r t i e s .

             On October 1 9 , 1973, David f i l e d a motion f o r a new

t r i a l , o r i n t h e a l t e r n a t i v e , t o amend t h e f i n d i n g s and c o n c l u -

s i o n s of t h e c o u r t .     On J a n u a r y 11, 1973, t h e d i s t r i c t c o u r t

g r a n t e d a new t r i a l upon t h e i s s u e of t h e r e s p e c t i v e p r o p e r t y

r i g h t s only.       A f t e r a d d i t i o n a l t e s t i m o n y was h e a r d , t h e c o u r t

e n t e r e d a n o r d e r mandating t h a t t h e farm and t h e p e r s o n a l prop-

e r t y used i n c o n n e c t i o n w i t h t h e f a r m i n g o p e r a t i o n be p l a c e d up-

on t h e market and s o l d .             The p r o c e e d s from t h e s a l e were t o be

e q u a l l y d i v i d e d between t h e p a r t i e s a f t e r payment of t h e e x p e n s e s

o f s a l e , encumbrances a g a i n s t t h e p r o p e r t y and t h e d e b t s of t h e
m a r r i a g e e x i s t i n g a s of t h e d a t e o f t h e d i v o r c e .      David's c h i l d

s u p p o r t o b l i g a t i o n was reduced from $50 t o $40 p e r month f o r
each c h i l d .
             I t i s from t h i s o r d e r d i r e c t i n g t h e farm t o b e s o l d t h a t

David a p p e a l s .

             I n Cook v . Cook, 159 Mont. 98, 1 0 4 , 495 P.2d 591, Montana

has recognized t h e p r i n c i p l e t h a t i n equitably d i v i d i n g t h e property
of t h e p a r t i e s t o a d i v o r c e a c t i o n :

             "Each c a s e must be looked a t by t h e t r i a l c o u r t
             i n d i v i d u a l l y w i t h a n eye t o i t s u n i q u e circum-
             stances. "

Consequently, t h e d i s t r i c t c o u r t i s c l o t h e d with d i s c r e t i o n
i n s e t t l i n g t h e r e s p e c t i v e p r o p e r t y r i g h t s of t h e p a r t i e s .

I n P o r t e r v . P o r t e r , 155 Mont. 451, 457, 473 P.2d 538, t h i s Court

r e c o g n i z e d t h i s d i s c r e t i o n and s t a t e d :

             " T h i s Court i s w e l l aware of i t s r o l e when asked
             t o l o o k i n t o m a t t e r s o f a b u s e of d i s c r e t i o n of
             t h e t r i a l c o u r t and we have n o t e d t h e number of
             c a s e s and o t h e r c i t a t i o n s g i v e n u s by t h e p a r t i e s .
             W f e e l a n approved composite p o s i t i o n s i m p l y
               e
             s t a t e d would be: a r e v i e w i n g c o u r t i s n e v e r
             justified i n substituting its discretion for that
             of t h e t r i a l c o u r t .    I n d e t e r m i n i n g whether t h e
             t r i a l c o u r t abused i t s d i s c r e t i o n , t h e q u e s t i o n
             i s n o t whether t h e r e v i e w i n g c o u r t a g r e e s w i t h t h e
             t r i a l court, but r a t h e r , d i d t h e t r i a l court i n
             t h e e x e r c i s e of i t s d i s c r e t i o n a c t a r b i t r a r i l y
             w i t h o u t t h e employment of c o n s c i e n t i o u s judgment
             o r exceed t h e bounds of r e a s o n , i n view of a l l
             t h e circumstances, ignoring recosnized p r i n c i p l e s
             resulting i n substantial injustice."

             W d e c l i n e t o s u b s t i t u t e o u r d i s c r e t i o n f o r t h a t of t h e
              e
d i s t r i c t caurt.       Considering t h e f a c t u a l s i t u a t i o n i n t h e i n s t a n t

c a s e , t h e a c t i o n of t h e d i s t r i c t c o u r t was r e a s o n a b l e and r e a l -
i s t i c , e s p e c i a l l y when t h e s e a d d i t i o n a l f a c t s a r e shown:

             1.      The r e a l p r o p e r t y t a x e s on t h e farm were d e l i n q u e n t

f o r t h e second h a l f of 1972 and f o r t h e e n t i r e y e a r of 1973.

             2.      The a n n u a l payment on t h e mortgage f o r t h e y e a r 1974

w a s unpaid and was a p p r o x i m a t e l y 3 months d e l i n q u e n t a s of t h e
d a t e of t h e second t r i a l .

             3.      The p a r t i e s ' c u r r e n t d e b t s were q u i t e s u b s t a n t i a l i n
view of t h e e a r n i n g c a p a c i t y of t h e farm.

             4.      B e r t i e ' s t e s t i m o n y i n d i c a t e d t h a t David t e n d e d t o
p r o c r a s t i n a t e i n s i g n i n g up f o r government programs which would
b e n e f i t t h e farm and t h a t he w a s i n c a p a b l e of m a i n t a i n i n g t h e farm
by h i m s e l f .

             When t h e d i s t r i c t c o u r t was c o n f r o n t e d w i t h t h e p r e c e d i n g
  f a c t s , it found t h a t t h e e n t i r e i n v e s t m e n t of t h e p a r t i e s w a s

  i n s e r i o u s jeopardy and t h e r e was a d i s t i n c t p o s s i b i l i t y t h a t

 b o t h p a r t i e s c o u l d l o s e e v e r y t h i n g , i f p o s i t i v e a c t i o n was n o t

 taken.               C e r t a i n l y , t h e c o u r t ' s a c t i o n c a n n o t be l a b e l e d a s

  " A r b i t r a r y " o r "exceeding t h e bounds o f r e a s o n " a s c o n t e m p l a t e d

 by P o r t e r .

                      I n L a t u s v . L a t u s , 163 Mont. 315, 517 P . 2 d 356, 30 S t .
 Rep. 1 1 2 1 , a d i v o r c e a c t i o n , t h e d i s t r i c t c o u r t o r d e r e d t h e hus-

 band t o e i t h e r s e l l t h e p a r t i e s ' j o i n t l y owned house and g i v e

 t h e w i f e one-half               of t h e p r o c e e d s o r t o pay t h e w i f e $10,000

 a s h e r i n t e r e s t i n t h e house.                 This Court affirmed t h i s e x e r c i s e

 of d i s c r e t i o n .
                      I n e s s e n c e , t h e same s i t u a t i o n e x i s t s i n t h e i n s t a n t

 case.               David h a s been o r d e r e d t o s e l l t h e farm.               However, t h e

 d i s t r i c t c o u r t , i n i t s c o n c l u s i o n of law I V p r o v i d e d him w i t h t h i s

 option :
                      "Should e i t h e r of t h e p a r t i e s c h o o s e t o pur-
                      c h a s e t h e p r o p e r t y , e i t h e r p a r t y s h a l l have t h e
                      o p t i o n t o meet any and a l l b i d s and t e r m s of t h e
                      s a l e , b u t t h e p a r t y must exceed e i t h e r of t h e
                      o t h e r p a r t y ' s b i d * * *."

                      F i n d i n g no a b u s e o f d i s c r e t i o n , t h e judgment of t h e d i s -

 t r i c t court i s affirmed.




                                                                           Justice

 W e concur:
                           .      :
                               ""re
    -
U,; 3
         '
 ,&,4hd-'*~ , ,
            u ,
                 I
                                ,
                                ,-
                                 , ------..~~&..-2*.
                                     -"
                                                      -
                                                      'A
                                                      -




        Chief J u s t i c e




        ,    .
             $
 --*~--~-Z-----L-~----'-A.-----&-
        Justices